asserted he was entitled to mandamus relief or, in the alternative, relief
                   through a writ of coram nobis.
                               First, appellant improperly challenged the validity of a
                   judgment of conviction through a petition for a writ of mandamus.            See
                   NRS 34.160; NRS 34.724(2) (stating that a post-conviction petition for a
                   writ of habeas corpus is the proper vehicle with which to challenge a
                   judgment of conviction); Round Hill Gen. Improvement Dist. v. Newman,
                   97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (discussing the scope of
                   mandamus). In addition, appellant failed to demonstrate he did not have
                   an adequate remedy with which to challenge his conviction.          See NRS
                   34.170. Therefore, the district court did not err in denying the petition.
                               Second, appellant failed to demonstrate that he was entitled to
                   relief on his petition for a writ of coram nobis. Appellant's claims were not
                   properly raised in a petition for a writ of coram nob is because they were
                   claims arising from alleged factual errors that are on the record, the
                   claims could have been raised earlier, or they involved legal and not
                   factual errors. See Trujillo v. State, 129 Nev. „ 310 P.3d 594, 601-
                   02 (2013). Appellant has previously litigated a post-conviction petition for
                   a writ of habeas corpus, O'Keefe v. State, Docket No. 48867 (Order of
                   Affirmance, October 31, 2007), and appellant failed to demonstrate that he
                   could not have raised his current claims in that petition. See Trujillo, 129
                   Nev. at , 310 P.3d at 601-02 (discussing that it is the petitioner's
                   burden to demonstrate that he could not have reasonably raised his claims




SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A 901099
                 at an earlier time). Therefore, the district court did not err in denying the
                 petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                                                     J.
                                                     Pickering


                                                       nOLAA
                                                     Parraguirre


                                                                                     J.



                 cc:   Hon. Valorie J. Vega, District Judge
                       Brian Kerry O'Keefe
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       2We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e